PER CURIAM.
Complaint was filed charging respondent with professional misconduct on two counts. The referee found respondent guilty as charged. On one count the referee recommended that respondent be suspended from the practice of law for a period of three years, and thereafter, until he made full restitution and demonstrated his fitness to have such suspension lifted. On the other count, the .referee recommended that respondent be given an appropriate private reprimand by The Florida Bar.
The Board of Governors, upon review of the referee's report, concurred in the finding of guilt but ordered that because of the seriousness of the charges and because of respondent’s complete lack of cooperation with the disciplinary agencies of this Court, respondent be disbarred from the practice of law in Florida.
More than thirty days have now elapsed since the Board of Governors filed its judgment and record of the proceedings in this Court. No petition for review of said judgment has been filed pursuant to Rule 11.11 (3) of the Integration Rule of The Florida Bar, 31 F.S.A.
No request having been made by respondent to have us review the judgment of the Board of Governors, nor any submission to us by him of any good reason or cause for his failure to request a review of said judgment within the time prescribed by said Rule, we see no reason under these circumstances, or from our consideration of the record, to disturb the judgment of the Board of Governors which is hereby confirmed and the respondent is disbarred from the practice of law in Florida. Respondent is ordered to pay the costs hereby taxed against him in the sum of $290.60.
THOMAS, ROBERTS, THORNAL, O’CONNELL and ERVIN, JJ., concur.
DREW, C. J., dissents with opinion.